UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07490 Nuveen Virginia Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Virginia Premium Income Municipal Fund (NPV) February 29, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 149.6% (100.0% of Total Investments) MUNICIPAL BONDS – 149.6% (100.0% of Total Investments) Consumer Staples – 5.8% (3.9% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: $ 700 5.250%, 6/01/32 6/17 at 100.00 CCC $ 701,421 5.625%, 6/01/47 6/17 at 100.00 CCC Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/16 at 100.00 BB 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/16 at 100.00 BBB+ Series 2002, 5.500%, 5/15/39 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 B– Series 2007B1, 5.000%, 6/01/47 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B– Series 2007B2, 5.200%, 6/01/46 Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed 5/16 at 100.00 A3 Bonds, Series 2001, 5.000%, 5/15/31 Total Consumer Staples Education and Civic Organizations – 9.0% (6.0% of Total Investments) Alexandria Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, No Opt. Call A1 Episcopal High School, Series 2012, 3.750%, 1/01/30 Amherst Industrial Development Authority, Virginia, Revenue Bonds, Sweet Briar College, Series 9/16 at 100.00 CCC 2006, 5.000%, 9/01/26 Lexington Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, 6/19 at 100.00 Aa2 VMI Development Board Project, Series 2006C, 5.000%, 12/01/36 Prince William County Industrial Development Authority, Virginia, Student Housing Revenue 9/21 at 100.00 A Bonds, George Mason University Foundation Prince William Housing LLC Project, Series 2011A, 5.125%, 9/01/41 The Rector and Visitors of the University of Virginia, General Pledge Revenue Bonds, Green 4/25 at 100.00 AAA Series 2015A-2, 5.000%, 4/01/45 The Rector and Visitors of the University of Virginia, General Revenue Bonds, Series 2008, 6/18 at 100.00 AAA 5.000%, 6/01/40 Virginia College Building Authority, Educational Facilities Revenue Bonds, Marymount 7/25 at 100.00 BB+ University Project, Green Series 2015B, 5.000%, 7/01/45 Virginia College Building Authority, Educational Facilities Revenue Bonds, Washington and Lee No Opt. Call AA University, Series 2001, 5.375%, 1/01/21 Virginia College Building Authority, Educational Facilities Revenue Bonds, Washington and Lee 1/25 at 100.00 AA University, Series 2015A, 5.000%, 1/01/40 Virginia Small Business Finance Authority, Educational Facilities Revenue Bonds, Roanoke 4/20 at 100.00 A– College, Series 2011, 5.750%, 4/01/41 Total Education and Civic Organizations Health Care – 30.0% (20.1% of Total Investments) Arlington County Industrial Development Authority, Virginia, Hospital Facility Revenue Bonds, 7/20 at 100.00 AA– Virginia Hospital Center Arlington Health System, Refunding Series 2010, 5.000%, 7/01/31 Charlotte County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Halifax Regional Hospital Incorporated, Series 2007: 5.000%, 9/01/27 9/17 at 100.00 A 5.000%, 9/01/37 9/17 at 100.00 A Chesterfield County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours 11/20 at 100.00 AA Health, Series 2010C-2, 5.000%, 11/01/42 – AGC Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 1/23 at 100.00 A+ Series 2013A, 5.250%, 1/01/40 Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova 5/22 at 100.00 AA+ Health System, Series 2012A, 5.000%, 5/15/40 Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova 5/19 at 100.00 AA+ Health System, Tender Option Bond Trust 11733, 15.201%, 11/15/29 (IF) Fairfax County Industrial Development Authority, Virginia, Hospital Revenue Refunding Bonds, No Opt. Call AA+ Inova Health System, Series 1993A, 5.000%, 8/15/23 Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2007: 5.250%, 6/15/18 No Opt. Call Baa1 5.250%, 6/15/23 No Opt. Call Baa1 Hanover County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Memorial No Opt. Call AA– Regional Medical Center, Series 1995, 6.375%, 8/15/18 – NPFG Insured Harrisonburg Industrial Development Authority, Virginia, Hospital Facilities Revenue Bonds, 8/16 at 100.00 AA Rockingham Memorial Hospital, Series 2006, 5.000%, 8/15/31 – AMBAC Insured Henrico County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Bon No Opt. Call AA– Secours Health System, Series 1996, 6.250%, 8/15/20 – NPFG Insured Industrial Development Authority of the City of Newport News, Virginia, Health System Revenue 7/25 at 100.00 N/R Bonds, Riverside Health System, Series 2015A, 5.330%, 7/01/45 Prince William County Industrial Development Authority, Virginia, Health Care Facilities 11/22 at 100.00 AA– Revenue Bonds, Novant Health Obligated Group-Prince William Hospital, Refunding Series 2013B, 5.000%, 11/01/46 Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006: 5.250%, 6/15/25 6/16 at 100.00 Baa1 5.250%, 6/15/26 6/16 at 100.00 Baa1 5.250%, 6/15/31 6/16 at 100.00 Baa1 5.250%, 6/15/37 6/16 at 100.00 Baa1 Virginia Small Business Finance Authority, Healthcare Facilities Revenue Bonds, Sentara 5/20 at 100.00 AA Healthcare, Refunding Series 2010, 5.000%, 11/01/40 Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, 9/17 at 100.00 BBB+ Series 2007A, 5.250%, 9/01/37 Winchester Economic Development Authority, Virginia, Hospital Revenue Bonds, Valley Health 1/24 at 100.00 A+ System Obligated Group, Refunding Series 2014A, 5.000%, 1/01/44 Winchester Economic Development Authority, Virginia, Hospital Revenue Bonds, Valley Health System Obligated Group, Refunding Series 2015: 5.000%, 1/01/33 1/26 at 100.00 A+ 5.000%, 1/01/35 1/26 at 100.00 A+ 4.000%, 1/01/37 1/26 at 100.00 A+ 5.000%, 1/01/44 1/26 at 100.00 A+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 4/20 at 100.00 A2 Inc., Series 2010A, 5.625%, 4/15/39 Total Health Care Housing/Multifamily – 3.2% (2.2% of Total Investments) Arlington County Industrial Development Authority, Virginia, Multifamily Housing Mortgage 3/16 at 100.00 AA Revenue Bonds, Arlington View Terrace Apartments, Series 2001, 5.150%, 11/01/31 (Mandatory put 11/01/19) (Alternative Minimum Tax) Virginia Housing Development Authority, Rental Housing Bonds, Series 2010A, 5.000%, 4/01/45 10/19 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2010C, 4.550%, 8/01/32 2/20 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2012A, 3.625%, 3/01/32 3/21 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2015A: 3.500%, 3/01/35 3/24 at 100.00 AA+ 3.625%, 3/01/39 3/24 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2015C, 4.000%, 8/01/45 8/24 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2015E, 3.750%, 12/01/40 12/24 at 100.00 AA+ Waynesboro Redevelopment and Housing Authority, Virginia, Multifamily Housing Revenue Bonds, 4/20 at 100.00 AA+ Epworth Manor, GNMA Collateralized Series 2010, 5.000%, 10/20/51 Total Housing/Multifamily Housing/Single Family – 5.5% (3.7% of Total Investments) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2007B, 4.750%, 7/16 at 100.00 AAA 7/01/32 (Alternative Minimum Tax) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2012C-5: 4.550%, 7/01/31 10/22 at 100.00 AAA 4.800%, 7/01/38 10/22 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2012C-8: 4.400%, 10/01/31 10/22 at 100.00 AAA 4.750%, 10/01/38 10/22 at 100.00 AAA Total Housing/Single Family Long-Term Care – 7.0% (4.7% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Residential Care Facilities 1/17 at 100.00 N/R Mortgage Revenue Bonds, Westminster-Canterbury of the Blue Ridge, Series 2007, 5.000%, 1/01/31 Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr 5/16 at 100.00 N/R Village, Series 2005, 5.625%, 12/01/39 Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 BBB Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/37 Fairfax County Economic Development Authority, Virginia, Retirement Center Revenue Bonds, Greenspring Village, Series 2006A: 4.750%, 10/01/26 10/16 at 100.00 A+ 4.875%, 10/01/36 10/16 at 100.00 A+ Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue 10/20 at 100.00 BBB+ Bonds, Westminster Canterbury of Richmond, Refunding Series 2015, 4.000%, 10/01/35 Industrial Development Authority of the County of Prince William, Virginia, Residential Care 1/17 at 100.00 N/R Facility Revenue Bonds, Westminster at Lake, First Mortgage, Series 2006, 5.125%, 1/01/26 Roanoke Economic Development Authority, Virginia, Residential Care Facility Mortgage Revenue 12/22 at 100.00 N/R Refunding Bonds, Virginia Lutheran Homes Brandon Oaks Project, Series 2012, 4.625%, 12/01/27 Roanoke Industrial Development Authority, Virginia, Residential Revenue Bonds, Virginia 12/16 at 100.00 N/R Lutheran Homes Incorporated, Series 2006, 5.000%, 12/01/39 Suffolk Industrial Development Authority, Virginia, Retirement Facilities First Mortgage 9/16 at 100.00 N/R Revenue Bonds, Lake Prince Center, Series 2006, 5.300%, 9/01/31 Total Long-Term Care Tax Obligation/General – 7.1% (4.7% of Total Investments) Alexandria, Virginia, General Obligation Bonds, Capital Improvement Series 2013, No Opt. Call AAA 5.000%, 6/15/16 Bristol, Virginia, General Obligation Bonds, Refunding & Improvement Series 2010, 7/20 at 100.00 A 5.000%, 7/15/25 Fairfax County, Virginia, General Obligation Bonds, Public Improvement Series 2011A, No Opt. Call AAA 5.000%, 4/01/16 Norfolk, Virginia, General Obligation Bonds, Capital Improvement Series 2012C, 4.000%, 10/01/16 No Opt. Call AA+ Portsmouth, Virginia, General Obligation Bonds, Refunding Series 2010D, 5.000%, 7/15/34 7/20 at 100.00 AA Richmond, Virginia, General Obligation Bonds, Refunding Public Improvement Series 2014A, No Opt. Call AA+ 5.000%, 3/01/19 Virginia Beach, Virginia, General Obligation Bonds, Series 2004B, 5.000%, 5/01/16 No Opt. Call AAA Virginia Public School Authority, Special Obligation School Financing Bonds, Prince William No Opt. Call AAA County, Series 2014, 4.000%, 7/15/16 Total Tax Obligation/General Tax Obligation/Limited – 30.2% (20.2% of Total Investments) Buena Vista Public Recreational Facilities Authority, Virginia, Lease Revenue Bonds, Golf Course Project, Series 2005A: 5.250%, 7/15/25 – ACA Insured 7/16 at 100.00 N/R 5.500%, 7/15/35 – ACA Insured 7/16 at 100.00 N/R Cumberland County, Virginia, Certificates of Participation, Series 1997, 6.375%, 7/15/17 No Opt. Call N/R Dulles Town Center Community Development Authority, Loudon County, Virginia Special No Opt. Call N/R Assessment Refunding Bonds, Dulles Town Center Project, Series 2012, 4.250%, 3/01/26 Embrey Mill Community Development Authority, Virginia, Special Assessment Revenue Bonds, 3/25 at 100.00 N/R Series 2015, 5.600%, 3/01/45 Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public No Opt. Call AA+ Uses Complex Project, Refunding Series 2014, 5.000%, 5/15/16 Fairfax County Economic Development Authority, Virginia, Transportation District Improvement No Opt. Call Aa1 Revenue Bonds, Silver Line Phase 1 Project, Series 2011, 5.000%, 4/01/27 Government of Guam, Business Privilege Tax Bonds, Refunding Series 2015D: 5.000%, 11/15/31 11/25 at 100.00 A 5.000%, 11/15/33 11/25 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.000%, 1/01/31 1/22 at 100.00 A 5.250%, 1/01/36 1/22 at 100.00 A Greater Richmond Convention Center Authority, Virginia, Hotel Tax Revenue Bonds, Refunding No Opt. Call A+ Series 2015, 5.000%, 6/15/19 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, No Opt. Call CC 5.500%, 7/01/29 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A: 0.000%, 7/01/29 – AMBAC Insured No Opt. Call Ca 0.000%, 7/01/43 – AMBAC Insured No Opt. Call Ca Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, No Opt. Call Ca 0.000%, 7/01/28 – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/41 – NPFG Insured 5 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call AA– 5.500%, 7/01/18 – NPFG Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC, No Opt. Call AA– 5.500%, 7/01/28 – NPFG Insured 95 Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, No Opt. Call N/R Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2007C, 5.000%, 2/01/37 – SYNCORA GTY Insured Stafford County Economic Development Authority, Virginia, Public Project Lease Revenue Bonds, 4/18 at 100.00 AA+ Series 2008, 5.000%, 4/01/33 – AGC Insured (UB) Virgin Islands Public Finance Authority, Federal Highway Grant Anticipation Loan Note Revenue 9/25 at 100.00 A Bonds, Series 2015, 5.000%, 9/01/30 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Working Capital 10/24 at 100.00 AA Series 2014A, 5.000%, 10/01/34 – AGM Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien, No Opt. Call AA Refunding Series 2013B, 5.000%, 10/01/24 – AGM Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien, No Opt. Call AA Series 2013A, 5.000%, 10/01/24 – AGM Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2009B, 10/19 at 100.00 BBB 5.000%, 10/01/25 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2012A: 5.000%, 10/01/32 10/22 at 100.00 BBB 5.000%, 10/01/32 – AGM Insured 10/22 at 100.00 AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2011A: 5.000%, 2/01/17 No Opt. Call AA+ 4.000%, 2/01/29 No Opt. Call AA+ Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century 2/19 at 100.00 AA+ College Program, Tender Option Bond Trust 4B, 13.317%, 2/01/28 (IF) (4) Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue No Opt. Call Aa1 Notes, Series 2012A, 5.000%, 9/15/16 Virginia Public Building Authority, Public Facilities Revenue Bonds, Refunding Series 2015B, No Opt. Call AA+ 5.000%, 8/01/16 Virginia Public School Authority, Literary Trust Fund State Appropriation Bonds, School No Opt. Call AA+ Technology Notes, Series 2011-XI, 5.000%, 4/15/16 Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Refunding Series No Opt. Call AA+ 2012A, 5.000%, 8/01/24 Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2012C, No Opt. Call AA+ 5.000%, 8/01/16 Virginia Resources Authority, Infrastructure Revenue Bonds, Pooled Financing Program, Series No Opt. Call AAA 2012A, 5.000%, 11/01/42 95 Virginia Resources Authority, Infrastructure Revenue Bonds, Pooled Loan Bond Program, Series 5/16 at 100.00 AA 2002A, 5.000%, 5/01/19 Virginia Transportation Board, Transportation Revenue Bonds, Capital Projects, Series 2011, No Opt. Call AA+ 5.000%, 5/15/17 Virginia Transportation Board, Transportation Revenue Bonds, Capital Projects, Series 2014, 5/24 at 100.00 AA+ 4.000%, 5/15/31 Virginia Transportation Board, Transportation Revenue Bonds, U.S. Route 58 Corridor No Opt. Call AA+ Development Program, Series 2007B, 5.000%, 5/15/17 Total Tax Obligation/Limited Transportation – 22.9% (15.3% of Total Investments) Chesapeake Bay Bridge and Tunnel Commission, Virginia, General Resolution Revenue Refunding No Opt. Call AA– Bonds, Series 1998, 5.500%, 7/01/25 – NPFG Insured Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Capital Appreciation Series 2012B: 0.000%, 7/15/32 7/28 at 100.00 BBB 0.000%, 7/15/40 7/28 at 100.00 BBB 0.000%, 7/15/40 – AGM Insured 7/28 at 100.00 AA Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Refunding 10/20 at 100.00 AA– Series 2010B, 5.000%, 10/01/26 (Alternative Minimum Tax) Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 10/16 at 100.00 AA– 2006B, 5.000%, 10/01/36 – FGIC Insured (Alternative Minimum Tax) Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 10/17 at 100.00 AA– 2007B, 5.000%, 10/01/35 – AMBAC Insured (Alternative Minimum Tax) Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2009C: 5.250%, 10/01/22 No Opt. Call AA– 5.000%, 10/01/28 10/18 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2010A: 5.000%, 10/01/30 10/20 at 100.00 AA– 5.000%, 10/01/35 10/20 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles 10/28 at 100.00 BBB+ Metrorail Capital Appreciation, Second Senior Lien Series 2010B, 0.000%, 10/01/44 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien Revenue Bonds, Series 2009B: 0.000%, 10/01/26 – AGC Insured No Opt. Call AA 0.000%, 10/01/34 – AGC Insured No Opt. Call AA 0.000%, 10/01/36 – AGC Insured No Opt. Call AA 0.000%, 10/01/39 – AGC Insured No Opt. Call AA Richmond Metropolitan Authority, Virginia, Revenue Refunding Bonds, Expressway System, Series No Opt. Call AA– 2002, 5.250%, 7/15/22 – FGIC Insured Virginia Port Authority, Port Facilities Revenue Refunding Bonds Series 2010, 5.000%, 7/01/40 7/19 at 100.00 Aa3 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC 1/22 at 100.00 BBB– Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Transportation U.S. Guaranteed – 16.4% (10.9% of Total Investments) (5) Bristol, Virginia, General Obligation Utility System Revenue Bonds, Series 2002, 5.000%, No Opt. Call AA (5) 11/01/24 – AGM Insured (ETM) Bristol, Virginia, Utility System Revenue Refunding Bonds, Series 2001, 5.000%, 7/15/21 – AGM No Opt. Call AA (5) Insured (ETM) Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public 5/16 at 100.00 AA+ (5) Uses Community Project, Series 2006, 5.000%, 5/15/18 (Pre-refunded 5/15/16) Loudoun County, Virginia, General Obligation Bonds, Series 2006B, 5.000%, 12/01/25 12/16 at 100.00 AAA (Pre-refunded 12/01/16) Montgomery County Industrial Development Authority, Virginia, Public Facility Lease Revenue 2/18 at 100.00 Aa2 (5) Bonds, Public Projects Series 2008, 5.000%, 2/01/29 (Pre-refunded 2/01/18) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 (5) 5.500%, 7/01/18 – NPFG Insured (ETM) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, No Opt. Call A2 (5) 5.250%, 7/01/22 – AGM Insured (ETM) Richmond, Virginia, General Obligation Bonds, Public Improvement Series 2009A, 5.000%, 7/15/22 7/19 at 100.00 AA+ (5) (Pre-refunded 7/15/19) Stafford County Economic Development Authority, Virginia, Public Project Lease Revenue Bonds, 4/18 at 100.00 AA (5) Series 2008, 5.000%, 4/01/33 (Pre-refunded 4/01/18) – AGC Insured (UB) Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A: 5.000%, 8/01/23 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 A3 (5) 5.000%, 8/01/23 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 A3 (5) Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2007C: 50 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 60 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) Virginia Beach, Virginia, General Obligation Bonds, Series 2008: 5.000%, 10/01/26 (Pre-refunded 10/01/17) (UB) 10/17 at 100.00 AAA 5.000%, 10/01/27 (Pre-refunded 10/01/17) (UB) 10/17 at 100.00 AAA Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College 2/19 at 100.00 AA+ (5) Program, Series 2009A, 5.000%, 2/01/22 (Pre-refunded 2/01/19) Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College 2/19 at 100.00 AA+ (5) Program, Tender Option Bond Trust 3B, 13.317%, 2/01/27 (Pre-refunded 2/01/19) (IF) (4) Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher 9/18 at 100.00 Aa1 (5) Education Financing Program, Series 2009A, 5.000%, 9/01/28 (Pre-refunded 9/01/18) 30 Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher 9/18 at 100.00 N/R (5) Education Financing Program, Series 2009A, 5.000%, 9/01/28 (Pre-refunded 9/01/18) Virginia Resources Authority, Clean Water State Revolving Fund Revenue Bonds, Series 2008, 10/18 at 100.00 AAA 5.000%, 10/01/19 (Pre-refunded 10/01/18) Virginia Transportation Board, Transportation Revenue Bonds, U.S. Route 58 Corridor 5/16 at 100.00 AA+ (5) Development Program, Series 2006C, 5.000%, 5/15/23 (Pre-refunded 5/15/16) Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds Valley Health 1/19 at 100.00 A+ (5) System Obligated Group, Series 2009E, 5.625%, 1/01/44 (Pre-refunded 1/01/19) Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds, Winchester 1/17 at 100.00 A+ (5) Medical Center, Series 2007, 5.125%, 1/01/31 (Pre-refunded 1/01/17) Total U.S. Guaranteed Utilities – 2.7% (1.8% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A: 5.000%, 10/01/30 – AGM Insured 10/22 at 100.00 AA 5.000%, 10/01/34 10/22 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007UU, 5.000%, 7/01/19 – No Opt. Call AA– NPFG Insured Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 7/17 at 100.00 BB+ 2007A, 5.000%, 7/01/24 York County Economic Development Authority, Virginia, Pollution Control Revenue Bonds, No Opt. Call A2 Virginia Electric and Power Company Project, Refunding Series 2009A, 1.875%, 5/01/33 (Mandatory put 5/16/19) Total Utilities Water and Sewer – 9.8% (6.5% of Total Investments) Fairfax County, Virginia, Sewer Revenue Bonds, Series 2012, 5.000%, 7/15/18 No Opt. Call AAA Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/23 at 100.00 A– Series 2013, 5.500%, 7/01/43 Hampton Roads Sanitation District, Virginia, Wastewater Revenue Bonds, Series 2012A, No Opt. Call AA+ 5.000%, 1/01/39 Henry County Public Service Authority, Virginia, Water and Sewerage Revenue Refunding Bonds, Series 2001: 5.500%, 11/15/17 – AGM Insured No Opt. Call AA 5.500%, 11/15/19 – AGM Insured No Opt. Call AA Norfolk, Virginia, Water Revenue Bonds, Series 2015A, 5.250%, 11/01/44 11/24 at 100.00 AA+ Virginia Beach, Virginia, Water and Sewer System Revenue Bonds, Series 2005, 5.000%, 10/01/30 5/16 at 100.00 AAA Virginia Resources Authority, Water and Sewerage System Revenue Bonds, Goochland County – 11/22 at 63.13 AA Tuckahoe Creek Service District Project, Series 2012, 0.000%, 11/01/34 Virginia State Resources Authority, Clean Water Revenue Bonds, Series 2008, Trust 3036, No Opt. Call AAA 13.392%, 04/01/17 (IF) Total Water and Sewer $ 467,320 Total Long-term Investments (cost $372,303,398) Floating Rate Obligations – (3.5)% Variable Rate Demand Preferred Shares, at Liquidation Preference – (48.3)% (6) Other Assets Less Liabilities – 2.2% Net Assets Applicable to Common Shares – 100% $ 265,100,526 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 29, 2016, the cost of investments was $362,431,667. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 29, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 32.3%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Virginia Premium Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29,2016
